Citation Nr: 1527735	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for erectile dysfunction.  The RO awarded special monthly compensation for erectile dysfunction (based loss of use of a creative organ, under 38 C.F.R. § 3.350(a)), but otherwise evaluated the condition as zero percent (noncompensably) disabling.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in the electronic files reveals that such are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

In his February 2014 substantive appeal, the Veteran indicated that his inability to achieve an erection was "depressing."  It is not entirely clear from his statement whether the Veteran wishes to pursue a claim for service connection for depression as secondary to service-connected erectile dysfunction.  If he does, he and his representative should so notify the RO so that appropriate action can be taken.


FINDING OF FACT

The Veteran's erectile dysfunction is manifested by an inability to achieve an erection, with an attendant inability to achieve vaginal penetration and ejaculation; the disability is not manifested by deformity or removal of any portion or part of the penis.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.31, 4.115b, Diagnostic Codes 7520, 7521, 7522 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher (100 percent) initial evaluation for erectile dysfunction.  He acknowledges that his penis is not deformed.  He says that he has no erectile power, however, and that, as a result, his sex life with his wife has become non-existent.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA ask the claimant to provide any pertinent evidence in his possession). 

The United States Court of Appeals for Veterans Claims (Court) has held that the notice requirements of the VCAA apply generally to all five elements of a service connection claim; namely, (1) veteran status, (2) existence of a disability, (3) a connection between the veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with respect to each of these elements must be provided to the claimant prior to the initial unfavorable decision by the agency of original jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a letter sent to the Veteran in February 2011, the AOJ informed the Veteran of the information and evidence required to substantiate his claim and of his and VA's respective duties for obtaining the information and evidence.  He was also informed of the manner in which ratings and effective dates are assigned for awards of disability benefits.  No corrective action is required.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

In the present case, the Board finds that the duty to assist has been fulfilled.  The Veteran's service treatment records have been obtained, as have records of relevant post-service private medical care.  He has also been examined (in June 2011, August 2011, and March 2014).  The reports of those examinations, taken together with other evidence of record, contain descriptions of impairment sufficient for the proper evaluation of his disability.  No further development action is required.
 
II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).

Under applicable law, the loss of use of a creative organ (such as the penis) warrants of award of special monthly compensation.  See 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a).  If there is deformity of the penis, removal of the glans, or removal or half or more of the penis itself, a separate compensable rating is warranted.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521, 7522 (2014).  However, a separate compensable rating is not for application if those features are absent.  38 C.F.R. § 4.31 (2014).

Following a review of the relevant evidence in this case, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence is against the assignment of an initial compensable rating for the Veteran's erectile dysfunction.  Simply put, although he suffers from an inability to achieve an erection, with an attendant inability to achieve vaginal penetration and ejaculation, the Veteran does contend, and evidence does not show, that he suffers from deformity of the penis, removal of the glans, or removal or half or more of the penis itself.  As such, a separate schedular rating-apart from the special monthly compensation he is already receiving-is not warranted.

In arriving at this conclusion, the Board has specifically considered whether the Veteran is entitled to a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  It is the Board's conclusion, however, that the Veteran's erectile dysfunction has never been more than noncompensably disabling since the time that the underlying claim for service connection was filed.  A "staged rating" is not warranted.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2014).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's reported symptoms, consisting of an inability to achieve an erection, with an attendant inability to achieve vaginal penetration and ejaculation, are fully contemplated by his award of special monthly compensation, together with the schedular rating criteria, which provide higher evaluations for greater levels of impairment.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with his service-connected disabilities.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability due to service-connected disability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, there is no suggestion that the Veteran has been actually or effectively rendered unable to obtain or maintain gainful employment due to his service-connected erectile dysfunction.  To the contrary, a VA examiner in August 2011 specifically indicated that the condition had no effect on the Veteran's usual occupation.  As such, consideration of a TDIU in connection with the claim on appeal is not warranted.


ORDER

An initial compensable rating for erectile dysfunction is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


